Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 15, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152367 & (52)                                                                                       Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  MARSHA THOMAS, MICHAEL WOODCOCK,                                                                         Joan L. Larsen,
  CINDY DeLONG, RICHARD GUTE,                                                                                        Justices
  MICHAEL GRAHAM, JAN GRAHAM,
  SALVATORE M. SCOZZARI, TIMOTHY
  TONER, PATRICIA TONER, GEORGE
  CUMMINGS, KELLY CUMMINGS, JOSEPH
  YOUNG, ELLEN YOUNG, MICHAEL KLUTZ,
  SHERYL KLUTZ, KENNETH PASSAGE, TONI
  PASSAGE, RICHARD HESS, LYNDA HESS,
  THERESA TURNER, JAMES FIELDER,
  DENISE FIELDER, DONALD SUIDA, CAROL
  SUIDA, PHILLIP STROPKE, SHARON
  STROPKE, LORENZO DIAZ, DICK
  VanWIEREN, DONNA VanWIEREN, DANIEL
  MITCHELL, and JERRY MORROW,
             Plaintiffs/
             Counter-Defendants-Appellants/
             Cross-Appellees,
  v                                                                SC: 152367
                                                                   COA: 322836
                                                                   Clare CC: 11-900526-CH
  WHITE BIRCH LAKES RECREATION
  ASSOCIATION, ROBERT BRIGGS, TERESA
  STEPHENS, KEVIN DOMBROWSKI, MARY
  COX-PERKINS, STEVE BRYANT, and DAWN
  HOLZER,
             Defendants/
             Counter-Plaintiffs-Appellees/
             Cross-Appellants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 9, 2015
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellants are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 15, 2016
         t0330
                                                                              Clerk